DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 23 August 2018. It is noted, however, that applicant has not filed a certified copy of the foreign priority document as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 August 2019, 10 March 2020, and 3 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1 – 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (2018/0151641; hereinafter Choo)1 in view of Buchan et al. (2017/0364726; hereinafter Buchan)2.

Regarding claim 1, Choo discloses an electronic device [0002] comprising: 
a display (Comprising 19 of Figure 1; [0038]); and 
a fingerprint sensor (Comprising 23) disposed under a specified area (e.g. 111 of Figure 11; [0080]) of the display (Comprising 14 – 17, 19 of Figure 1; [0040]), wherein 
the fingerprint sensor (Comprising 23) is bonded to an inner surface of the display (Comprising 14 – 17, 19), through a bonding layer (Comprising 22), and wherein 
at least a portion of the bonding layer (Comprising 22) is expanded in a second direction (X) different from a first direction (Z) facing the specified area (111 of Figure 11).

However, Buchan discloses a fingerprint sensor [0002] fixed to a display (5502 of Figure 57) surface by adhesive (209; [0214]) coating (a) topmost fingerprint sensor (5700) side and (b) bottommost display (5502) side.  Transposing directions X and Z in the legend of Figure 1 of Choo, within Figure 57 of Buchan, to respectively describe directions (approximately) parallel and orthogonal to (a) and (b) above, the portion of adhesive (209) extending in a (-Z) direction – along and in contact with side surfaces of the fingerprint sensor (5700) package (5750) – is considered an analogous teaching of the claimed protrusion structure.  Such a teaching is considered at least suggested by Choo, with the width of adhesive (Comprising 22 of Figure 1) bonding fingerprint sensor (Comprising 23) and display (Comprising 14 – 17, 19) illustrated as extending beyond the width of said fingerprint sensor (Comprising 23).  Choo stands to similarly benefit from the effects on acoustic coupling Buchan’s arrangement of adhesive may provide [0192].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Choo to be modified wherein at least a portion of the bonding layer forms a protrusion structure to surround at least a portion of a side surface, which faces the second direction, of the fingerprint sensor in view of the teaching of Buchan to improve upon acoustic coupling among layers.



Regarding claim 3, Choo in view of Buchan discloses the electronic device of claim 1.  
Choo does not expressly state the device being provided wherein the fingerprint sensor includes a first surface facing the first direction and a second surface opposite to the first surface, and forms, on the second surface, an air gap spaced apart from at least one of a bracket or a metal sheet, which are provided inside the electronic device, by a specified distance.
However, Buchan teaches a fingerprint sensor [0002] whose structure (Figure 57) includes a cavity (605) of air [0196] separating the metal layer [0217] lid (5752) and transceiver coating (207) on a sensor underside to facilitate an acoustic barrier (607) improving ultrasonic wave reflection [0089].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Choo to be modified wherein the fingerprint sensor includes a first surface facing the first direction and a second surface opposite to the first surface, and forms, on the second surface, an air gap spaced apart from at least one of a bracket or a metal sheet, which are provided inside the electronic device, by a specified distance, in view of the teaching of Buchan, to improved ultrasonic wave reflection.

Regarding claim 4, Choo in view of Buchan discloses the electronic device of claim 1.  Choo discloses the device wherein the fingerprint sensor (Comprising 23 of Figure 1) is electrically connected with circuitry (25) provided inside the electronic device through a wiring part (Comprising 24) introduced in the second direction (X).

Regarding claim 6, Choo in view of Buchan discloses the electronic device of claim 1.  Choo discloses the device wherein the fingerprint sensor (Comprising 23 of Figure 1) is bonded to the display (Comprising 19) by passing through an opening formed in a flexible printed circuit board (FPCB) (Fingerprint sensor inserted through hole in midframe [0049] formed from resin or plastic [0053]) connected with the display (19).

Regarding claim 7, Choo in view of Buchan discloses the electronic device of claim 1.  
Choo does not make an outright statement of the device being provided wherein the display does not include an air layer or void in at least a partial area, which corresponds to a sensing surface of the fingerprint sensor, of the display.
However, Choo indicates that forming air gaps between the fingerprint sensor and display can make fingerprint sensing impossible [0047], disabling the device’s intended function.  One having ordinary skill in the art would consider this passage, in the interest of not disabling intended device function, to provide a strong suggestion that the sensing surface 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Choo provides an indirect teaching of the device being provided wherein the display does not include an air layer or void in at least a partial area, which corresponds to a sensing surface of the fingerprint sensor, of the display, as claimed, in view of the reasoning above.

ii.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Buchan, as applied to claim 1 above, and further in view of Kim et al. (2019/0205593; hereinafter Kim).

Regarding claim 5, Choo in view of Buchan discloses the electronic device of claim 1.  Choo discloses the device further comprising: a conductive suppressing layer (21 of Figure 1; [0048]).
Choo in view of Buchan does not explicitly disclose the device wherein the conductive suppressing layer is interposed between the bonding layer and the display, wherein the conductive suppressing layer includes an adhesive film or resin in black.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Choo to be modified wherein the conductive suppressing layer is interposed between the bonding layer and the display, wherein the conductive suppressing layer includes an adhesive film or resin in black in view of the teaching of Kim to minimize signal deterioration while maintaining device thinness.


Choo in view of Buchan, as applied to claim 1 above, and further in view of Lee et al. (2017/0179424; hereinafter Lee).

Regarding claim 8, Choo in view of Buchan discloses the electronic device of claim 1.  Choo discloses the device wherein the display (Figure 1) includes: a substrate layer (19; [0042]); a plurality of light emitting devices (16; [0043]) disposed on the substrate layer (19).
Choo in view of Buchan does not explicitly disclose the device further comprising an encapsulating layer configured to cover the plurality of light emitting devices, and wherein the encapsulating layer is formed by alternately stacking an organic insulating layer or an inorganic insulating layer.
In the same field of endeavor, Lee discloses a display [0003] whose light emitting elements (170 of Figure 17) are formed in a layer beneath the encapsulation layer (100b; see Figure 19) comprising alternative stacking of organic and inorganic materials [0154] to prevent moisture permeation into the device [0155].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Choo to be modified as further comprising an encapsulating layer configured to cover the plurality of light emitting devices, and wherein the encapsulating layer is formed by alternately stacking an organic insulating layer or an 

iv.	Claims 9 – 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (2016/0357294; hereinafter Ozeki) in view of Choo.
		
Regarding claim 9, Ozeki discloses an electronic device ([0003], [0005]) comprising: 
a first sensor (42 of Figure 19; [0226]); 
a second sensor (40); and 
a display module that includes: 
a layer (1) having a first opening formed in a first area (One of two instances of 7) of the layer (17); 
a first opaque layer (31 in Figure 28; first printing layer [0255] formed from black material when light shielding [0251]) disposed under the layer (1) and including a second opening (Illustrated boundary between edges of 31 and 32 interpreted as hole in 31) aligned with the first opening (Aforementioned edge of 31, aligned with hole in 1 formed by 7) and a third opening spaced apart from the second opening (Figure 19: Other one of the two instance of 7); and 

the first sensor (42) is disposed to pass through the first opening (One of two instances of 7), and wherein 
the second sensor (40) is disposed under the second layer (41) through the third opening (Other one of the two instances of 7).
Ozeki does not make an outright statement of the device being provided wherein the layer (having first, second and third openings) is flexible; the first sensor passes through the second opening.
The instant application indicates an example material of which the flexible layer is comprised, being glass [0066].  Ozeki discloses feature identified with reference numeral 1 is made from glass [0228].  This is interpreted as an indirect teaching by Ozeki of the layer being flexible, in keeping with broadest reasonable interpretation of the claim language.
Figure 19 of Ozeki shows concave portions (7) in which sensors (40, 42) are housed without the printing layer (31 of Figure 28) considered analogous to the claimed first opaque layer.  However, [0256] discusses sensor(s) position made more recognizable by the printing layer, which is interpreted to reference a visual contrast between the printing layer and the sensor, when the sensor is inserted within a concave portion and passing through the printing layer applied to glass (1) surface.

Ozeki fails to disclose the device wherein the second layer is opaque.
In the same field of endeavor, Choo discloses a fingerprint sensor ([0002]; 23 of Figure 1) bonded to a display back plate (19) with opaque adhesive (22; [0116]).  This is among the measures taken to implement a fingerprint sensor that does not alter existing display structure [0007].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified wherein the second layer is opaque in view of the teaching of Choo to implement a fingerprint sensor without altering existing display structure.

Regarding claim 10, Ozeki in view of Choo discloses the electronic device of claim 9.  
Ozeki in view of Choo fails to disclose the device wherein an area of a top surface of the first sensor is smaller than an area of a top surface of the second sensor.
However, discussion within the instant application [0131] of sensors’ relative sizing is a restatement of the claim language without further detail.  First sensor top surface being smaller than second sensor top surface does not appear to solve a chosen problem or 
It would be an obvious matter of design choice to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified wherein an area of a top surface of the first sensor is smaller than an area of a top surface of the second sensor, as claimed, in view of the reasoning above.

Regarding claim 11, Ozeki in view of Choo discloses the electronic device of claim 9.  Ozeki discloses the device wherein the first opaque layer (31 of Figure 28) includes a material different ([0251]: Ink composition) from at least one material ([0304]: Adhesive) included in the second opaque layer (41 of Figure 19).

Regarding claim 12, Ozeki in view of Choo discloses the electronic device of claim 9.  
Ozeki does not explicitly disclose the device wherein the first opaque layer includes a first amount of air contained inside the first opaque layer, and wherein the second opaque layer include a second amount, which is smaller than the first amount, of air contained in the second opaque layer.  However, please consider the following.

Choo indicates that the presence of air in the adhesive (e.g. 22 of Figure 1; corresponding to 41 in Figure 19 of Ozeki) securing the fingerprint sensor deteriorates performance, making sensing impossible [0047], strongly suggesting the adhesive be formed with no air/gap.  
The collective teaching of zero air/gap in the adhesive, and a non-zero amount of air/gap in the printing layer is interpreted to read fairly on the claim limitation.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the collective teaching of Ozeki in view of Choo reads fairly on the device being provided, wherein the first opaque layer includes a first amount of air contained inside the first opaque layer, and wherein the second opaque layer include a second amount, which is smaller than the first amount, of air contained in the second opaque layer, as claimed, in view of the reasoning above.  

Regarding claim 13, Ozeki in view of Choo discloses the electronic device of claim 9.  Ozeki discloses the device wherein the first opaque layer is different from the second opaque layer in at least one of stiffness, flexibility, or density (Thickness of printing layer [0281] differing from thickness of adhesive layer [0304]).


Ozeki fails to explicitly the device further comprising: at least one suppressing layer disposed under the first opaque layer, wherein the at least one suppressing layer includes a metal sheet.
However, Choo discloses the fingerprint device [0002] layers (Figure 1) comprising a metallic layer (21) blocking electromagnetic interference [0048].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified wherein at least one suppressing layer disposed under the first opaque layer, wherein the at least one suppressing layer includes a metal sheet, in view of the teaching of Choo, to block electromagnetic interference.

Regarding claim 15, Ozeki in view of Choo discloses the electronic device of claim 9.  Ozeki discloses the device (Figure 19) wherein the first sensor (42) is an image sensor ([0226]: Camera module), and wherein the second sensor (40) is an ultrasonic [0177] fingerprint sensor [0306].

Regarding claim 16, Ozeki in view of Choo discloses the electronic device of claim 9.  Ozeki discloses the device wherein the first opaque layer (31 of Figure 28) and the second opaque layer (41 of Figure 19) are disposed to be at least partially spaced apart from each other (41 is shown displaced relative to back surface 19, and thus 31).

Regarding claim 19, Ozeki in view of Choo discloses the electronic device of claim 9.  Ozeki discloses the device further comprising: a support member (43 of Figure 19) disposed under the second sensor (40); and an air gap interposed between the second sensor (40) and the support member (43; by virtue of not being in contact, as 42 is [0227]).

v.	Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Choo, as applied to claim 9 above, and further in view of Lee (this combination of references hereinafter referred to as OCL).

Regarding claim 17, Ozeki in view of Choo discloses the electronic device of claim 9.  Ozeki discloses the device wherein the display module further includes: an organic light emitting layer [0320] disposed on the flexible layer (1).
Ozeki does not explicitly disclose the device further comprising a first organic insulating layer disposed on the organic light emitting layer and configured to at least partially prevent air or moisture from being infiltrated.
However, Choo’s fingerprint sensor [0002] disposes a backplate formed from the organic compound PET thereupon to prevent moisture permeation [0042].


Ozeki in view of Choo does not explicitly disclose a first inorganic insulating layer disposed on the first organic insulating layer and configured to at least partially prevent air or moisture from being infiltrated.
In the same field of endeavor, Lee discloses a display [0003] whose light emitting elements (170 of Figure 17) are formed in a layer beneath the encapsulation layer (100b; see Figure 19) comprising alternative stacking of organic and inorganic materials [0154] to prevent moisture permeation into the device [0155].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified wherein a first inorganic insulating layer disposed on the first organic insulating layer and configured to at least partially prevent air or moisture from being infiltrated in view of the teaching of Lee to enhance the prevent of moisture permeation.



Ozeki does not explicitly disclose the device wherein an air layer is absent between the first organic insulating layer and the second sensor.
However, Choo indicates that forming air gaps between the fingerprint sensor and display can make fingerprint sensing impossible [0047], disabling the device’s intended function.  One having ordinary skill in the art would consider this passage, in the interest of not disabling intended device function, to provide a strong suggestion that the sensing surface of the fingerprint sensor establishes no partial area of an air layer or void, relative to the display.  This strong suggestion is considered an indirect teaching of the claimed limitation.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Choo provides an indirect teaching of the device being provided wherein an air layer is absent between the first organic insulating layer and the second sensor, as claimed, in view of the reasoning above.


Ozeki in view of Choo, as applied to claim 9 above, and further in view of Franklin et al. (2013/0328051; hereinafter Franklin).

Regarding claim 20, Ozeki in view of Choo discloses the electronic device of claim 9.  Ozeki discloses the device wherein the display module includes: a polarizing layer disposed on the flexible layer ([0313]: Polarizing film a part of cover glass 1); and a touch sensor ([0313]: Touch panel a part of cover glass 1).
Ozeki in view of Choo fails to disclose a fourth opening formed in the polarizing layer corresponding to the first opening; and including a fifth opening in the touch sensor formed corresponding to the first opening, wherein the first sensor is disposed to pass through the polarizing layer and the touch sensor through the fourth opening and the fifth opening.
In the same field of endeavor, Franklin discloses a display device [0001] forming a notch (48 of Figure 20) among device layers (38) which may include polarizer and touch sensor layers [0064]; an example of the electrical component (128 of Figure 21) capable of being housed within the notch is a camera [0065].  This is among the measures taken to prevent interference between components [0002].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Ozeki to be modified to comprises a fourth opening formed in the polarizing layer corresponding to the first opening; and including a fifth opening in the touch sensor formed corresponding to the first opening, wherein the first sensor is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in Applicant’s 23 August 2019 IDS.
        2 Cited in Applicant’s 10 March 2020 IDS.